Citation Nr: 1751618	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hepatitis C. 

2.  Entitlement to service connection for hepatitis C, to include as due to the service-connected hyperhidrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973.

Additional evidence has been received since the most recent December 2012 statement of the case (SOC); however, as the Board is reopening the claim for service connection for hepatitis C and is remanding the issue on appeal, there is no prejudice to the Veteran because the agency of original jurisdiction (AOJ) will have an opportunity to review the evidence.  38 C.F.R. § 20.1304 (2017).

The Board also notes that in April 2017, the RO denied service connection for bilateral hearing loss and depression.  The Veteran expressed timely disagreement in May 2017.  The RO acknowledged the disagreement in correspondence the same month.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Therefore, no further action on the part of the Board is warranted at this time.

The issue of service connection for Hepatitis C, to include as due to the service-connected hyperhidrosis disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied service connection for hepatitis C. The Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice and the decision became final.

2.  The evidence received since the June 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied service connection for hepatitis C, is final.  38 U.S. C .A. § 7105 (West 2014); 38 C .F.R. § 20.1103 (2017). 

2.  The evidence received subsequent to the June 2016 rating decision is new and material; the claim for service connection for Hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C .F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was denied service connection for hepatitis C in a June 2006 rating decision because there was no indication that he had been diagnosed with the disorder.  He was notified of the rating decision, but did not appeal the decision.  As such, the June 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108 .  Because the June 2006 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 . 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence of record at the time of the June 2006 rating decision consisted of the Veteran's service treatment records, the Veteran's statements, and a February 2006 Risk Factors for Hepatitis Questionnaire where the Veteran indicated "no" as to all potential risk factors. 

The evidence received subsequent to the June 2006 rating decision includes, in pertinent part, an October 2015 statement from the Veteran where he indicated that he engaged in risky behavior during service, to include sharing shaving razors and unprotected intercourse.  Although he had previously denied these risk factors associated with hepatitis C in February 2006, when determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, private treatment records dated in April 2009 now confirm a diagnosis of hepatitis C.  

This evidence is new and material within the meaning of applicable law and regulations because it is probative of the issue.  The Veteran's October 2015 statement and the April 2009 private treatment records show that he has a confirmed diagnosis of hepatitis C and that it may be related to service (sharing razors and unprotected intercourse).   This evidence is new as it was not of record prior to the issuance of the June 2006 rating decision.  Moreover, the evidence is material as it relates to the unestablished element of a current disability and nexus between the hepatitis C and service.  Accordingly, the newly added evidence relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C.  As such, the application is granted and the claim is reopened.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S. C .A. §§ 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  In this case, the previously-denied claim for service connection is reopened and the reopened claim is being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.


ORDER

New and material evidence having been received; the claim of service connection for Hepatitis C is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran maintains that hepatitis C is related to service in that he shared razors with other soldiers and also engaged in unprotected intercourse.  See Veteran's October 2015 statement.  Moreover, he contends that hepatitis C is secondary to his service-connected hyperhidrosis.  He has not been afforded a VA examination to address these issues; as such, a remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an examination to assist in determining the etiology of hepatitis C.   Then, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should offer an opinion as to the following:

(a)  Whether it is as least as likely as not (i.e., 50 percent or greater probability) that hepatitis C was incurred in or is otherwise related to service.  (NOTE: the Veteran has reported sharing razors with fellow service-members and having unprotected intercourse while in service).

(b)  Whether it is as least as likely as not (i.e., 50 percent or greater probability) that hepatitis C is caused or aggravated by the service-connected hyperhidrosis.

Note:  The term "aggravation" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

(c)  A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


